       Case 1:20-cv-10832-AT-SN Document 213 Filed 06/02/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES & EXCHANGE COMMISSION,

                    Plaintiff,

        v.                                          No. 20-cv-10832 (AT)
 RIPPLE LABS INC.,
 BRADLEY GARLINGHOUSE,
 and CHRISTIAN A. LARSEN,

                    Defendants.


          NOTICE OF MOTION TO OBTAIN INTERNATIONAL DISCOVERY

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law and all

prior proceedings in this case, Defendants Bradley Garlinghouse and Christian A. Larsen will

move this Court to issue under its seal and signature the attached Letters of Request (Exhibits 2

through 17 to the enclosed Memorandum of Law) on behalf of Mr. Garlinghouse and Mr. Larsen

to obtain documents from the following foreign third parties:

                                    iFinex Inc. d/b/a Bitfinex
                            Suite 13/F, 1308 Bank of America Tower
                                   12 Harcourt Road, Central
                                        Hong Kong, China

                               Noah Trade Ltd. d/b/a Bitforex
                          Room 1502-U4 Easey Commercial Building
                                  253-261 Hennessy Road
                                        Wan Chai
                                    Hong Kong, China

                                 BGH One Ltd. d/b/a Bithumb
                             15~16F, 124, Teheran-ro, Gangnam-gu
                                            Seoul
                                      Republic of Korea
Case 1:20-cv-10832-AT-SN Document 213 Filed 06/02/21 Page 2 of 4




                               Bitlish Ltd.
                         14056, 43 Bedford Street
                           London WC2E 9HA
                            United Kingdom

               GBM Foundation Company, Ltd. d/b/a BitMart
                     c/o Stuarts Corporate Services Ltd
           4th Flr Cayman Financial Center 36A Dr Roy’s Drive
                 George Town, Grand Cayman, KY1-1104
                              Cayman Islands

     BMXDM Technology PTE. Ltd. d/b/a AscendEX (formerly Bitmax)
                    10 Marina Boulevard #39
                   Marina Bay Financial Centre
                       Singapore, 018983

                       Bitrue Singapore PTE. Ltd.
                   73 Upper Paya Lebar Road, #06-01C
                             Centro Bianco
                           Singapore, 534818

                              Bitstamp Ltd.
                           5 New Street Square
                           London EC4A 3TW
                             United Kingdom

                        Coinbene Limited Vanuatu
                              The Adelphi
                            1 Coleman Street,
                           Singapore, 179803

                             Coinone Co., Ltd.
                       4th floor, 69 Hangang-daero,
                               Yongsan-gu,
                                   Seoul
                               South Korea

            Hit Tech Solutions Development Ltd. d/b/a HitBTC
            Suite 15, Oliaji Trade Centre, Francis Rachel Street
                                  Victoria
                                   Mahé
                                 Seychelles




                                     2
        Case 1:20-cv-10832-AT-SN Document 213 Filed 06/02/21 Page 3 of 4




                                     Huobi Global Limited
                                Room 1404-05, Nan Fung Tower
                                  88 Connaught Road Central
                                      Hong Kong, China

                                         Korbit, Inc.
                              5F 376 Gangnam-daero Gangnam-gu
                                        Seoul, 06232
                                         South Korea

                            Aux Cayes FinTech Co. Ltd. d/b/a OKEx
                                    30, Kenilworth, Flat 4
                                 Sir Augustus Bartolo Street
                                          Ta’xbiex
                                           Malta

                                   Upbit Singapore Pte. Ltd.
                                 1 Harbourfront Avenue #16-02
                                      Keppel Bay Tower
                                      Singapore, S098632

                               ZB Network Technology PTE. Ltd.
                                 1 North Bridge Road, #06-18
                                      High Street Centre
                                      Singapore, 179094

       For the reasons set forth in the attached supporting Memorandum of Law, Mr.

Garlinghouse and Mr. Larsen respectfully request that the Court issue the attached Letters of

Request for International Assistance pursuant to 28 U.S.C. § 1781(b)(2) compelling the above-

listed entities to produce documents so that the Mr. Garlinghouse and Mr. Larsen can receive

evidence before the close of fact discovery.

       We understand that the Plaintiff the Securities and Exchange Commission does not object

to this motion.




                                                3
       Case 1:20-cv-10832-AT-SN Document 213 Filed 06/02/21 Page 4 of 4




Dated: June 2, 2021

                              Respectfully submitted,

                              CLEARY GOTTLIEB STEEN & HAMILTON LLP

                              /s/ Matthew C. Solomon

                              Matthew C. Solomon
                              Nowell D. Bamberger
                              2112 Pennsylvania Avenue, N.W.
                              Washington, DC 20037
                              202-974-1500

                              Alexander Janghorbani
                              Samuel Levander
                              Lucas Hakkenberg
                              One Liberty Plaza
                              New York, NY 10006 212-225-2000

                              Attorneys for Bradley Garlinghouse



                              PAUL, WEISS, RIFKIND, WHARTON & GARRISON

                              /s/ Martin Flumenbaum

                              Martin Flumenbaum
                              Michael E. Gertzman
                              Justin D. Ward
                              Kristina A. Bunting
                              1285 Avenue of the Americas
                              New York, NY 10019
                              212-373-3000

                              Meredith R. Dearborn
                              Robin Linsenmayer
                              943 Steiner St.
                              San Francisco, CA 94117
                              212-373-3000

                              Attorneys for Christian A. Larsen




                                        4
